305 F.2d 375
MONROE AUTO EQUIPMENT COMPANY, Plaintiff-Appellant,v.HECKETHORN MANUFACTURING & SUPPLY COMPANY, Defendant-Appellee.
No. 15037.
United States Court of Appeals Sixth Circuit.
August 6, 1962.

Appeal from the United States District Court for the Western District of Tennessee, Western Division, at Memphis; Marion Speed Boyd, Chief Judge.
Don K. Harness & Robert L. Boynton, Harness, Dickey & Pierce, Detroit, Mich., Walter P. Armstrong, Jr., Armstrong, McCadden, Allen, Braden & Goodman, Memphis, Tenn., for appellant.
Robert F. Conrad, Watson, Cole, Grindle & Watson, Washington, D. C., Ewell & Ewell, Dyersburg, Tenn., Albert E. Strasser, Yungblut, Melville, Strasser & Foster, Cincinnati, Ohio., for appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
The judgment of the District Court is vacated and this cause is remanded for consideration in the light of Dairy Queen Inc. v. Wood, 369 U.S. 469, 82 S. Ct. 894, 8 L. Ed. 2d 44 and Shubin v. United States District Court, 369 U.S. 660, 82 S. Ct. 1035, 8 L. Ed. 2d 273.